Case 8:19-mc-00699 Document 1-42 Filed 12/06/19 Page 1 of 2




                  Exhibit 37
                           Case 8:19-mc-00699 Document 1-42 Filed 12/06/19 Page 2 of 2

JULY                                                                2013           2013                                          JULY
                                                                    C WEEK 28       WEEK 28
$ Iori&iy                                                                           190-175                                  Tuesday   9


    п~~Гnйі V
       t%   ‚   НØйд   ~НAiz_        FfоrгT —9 G             t.E1.rM

                       fSSГGTd ---     i,і о7-Т




                                       $13048                JULY                  шсивт                SBrlвптввe
                                       ы        з 1о1124     ы І в    15   г2 г9   ы   5 12   19 26     ы     2 9 16 13 30
                                       T        4111825      T 2 9162330           T  Ь 13    20 27     T    3 10 11 24
                                       W        5121926      W3 10/72431           W   7 14   21   г8   W    4 11 18   г5
                                       T        6 13 20 27   T 4 11 І8 25          TI    8 15 22 29     T    5 12 19 26
                                       F        7 14 21 28   F 5 12 І9 26          F 2 9 16 23 30       F    6 13 20 27
                                       S I      8 I5 22 29   S   6 13 20 27        S 3 10112431         S    7142128
                                       5 2      9 16 23 30   &   7 14 21 28        5 4 11 1825          51   8152229




                                                                                                                                           в
